Citation Nr: 1138506	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  05-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for dizziness and vertigo, to include as secondary to service-connected tinnitus and bilateral hearing loss.  

2.  Entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321 for hemorrhoids.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from January 2004 and December 2007 rating decisions of a Department of Veterans Appeals (VA) Regional Office (RO) that denied an increased rating for hemorrhoids on a schedular basis and denied service connection for dizziness and vertigo.  In March 2002, the Veteran testified before the Board at a hearing held at the RO.  

In a June 2007 decision, the Board denied the claim for an increased rating for hemorrhoids.  The appellant appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims.  In an August 2008 Order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand.  In December 2009, the Board remanded the claim for additional development.  Subsequently, in October 2010, the Board again denied the claim for an increased rating for hemorrhoids on a schedular basis but remanded the claim for an increased rating for hemorrhoids on an extraschedular basis for further development.    


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's dizziness and vertigo are the result of his service-connected bilateral hearing loss and tinnitus.

2.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's hemorrhoids.  


CONCLUSIONS OF LAW

1.  The Veteran's current dizziness and vertigo are proximately due to service-connected bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for entitlement to extraschedular ratings in excess of 0 percent prior to February 19, 2010, and in excess of 10 percent since February 19, 2010, for hemorrhoids are not met.  38 C.F.R. § 3.321 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including organic diseases of the nervous system, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that he is entitled to service connection on a secondary basis for his dizziness and vertigo because the disabilities are due to his service-connected bilateral hearing loss and tinnitus. 

On VA examination in November 2010, the Veteran reported that his date of onset of vertigo was in June 2004.  He stated that during his period of service in Vietnam, he was a combat engineer and that his duties included detonation of land mines and 500 pound bombs on a daily basis.  He maintained that he was exposed to loud noise on a continuous basis during service without wearing any hearing protection.  He also reported experiencing bilateral tinnitus in service but denied experiencing any hearing loss or vertigo until later on.  He complained that if he stood up too quickly, he would feel the onset of vertigo that consistently lasted for less than a minute.  He reported that the episodes of vertigo were once or twice a week but that over time, the episodes had become more frequent.  He described the sensation as feeling like his head was spinning.  He denied that caffeine, stress, or diet would worsen his vertigo, and also denied getting vertigo with sudden head movements or when rolling over in bed.  He also stated that he did not get any significant headaches associated with vertigo.  

Examination revealed signs of a staggering gait or imbalance.  The heel to shin test and finger to nose test were positive.  The Rhomberg test was also positive for dizziness.  Head shake test indicated nystagmus beating to the left.  The Veteran was diagnosed with vertigo.  The examiner opined that it was at least as likely as not that the Veteran's vertigo was caused by or a result of his service-connected bilateral hearing loss and tinnitus.  The examiner explained that the evidence showed that the Veteran had hearing loss that occurred during his period of service which was consistent with noise-induced hearing loss.  The examiner also stated that the medical literature clearly indicated that tinnitus was linked to hearing loss.  The examiner concluded that the Veteran's exposure to constant loud explosions without hearing protection while in Vietnam most definitely played a role in his hearing loss and tinnitus.  The examiner explained that current medical literature also showed that loud noise exposure could cause vertigo in conjunction with hearing loss and tinnitus.  The examiner reported that the vertigo could occur right away or be delayed in presentation because noise-induced hearing loss could take a long time to manifest itself.  The examiner further noted that the Veteran had no evidence of Meniere's disease, acoustic neuroma, or benign paroxysmal positional vertigo that could also present in a similar fashion.  In addition, the Veteran had undergone cardiovascular testing to rule out cardiovascular issues as a cause for his dizziness.  Although the examiner noted that the Veteran had not undergone testing by other more accurate means, such as EnOG, Vemps, and ENGs, due to the Veteran's exposure to loud noise in the military, the examiner concluded that it was possible that the noise exposure (which led to his hearing loss and tinnitus) was playing a role in his current vertigo.  The examiner reported that his information had been obtained from clinical experience, peer-reviewed literature, and Bailey's second edition of Otolaryngology and Head and Neck Surgery.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the November 2010 VA medical opinion is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran, his review of the entire case file, and an adequate rationale.  In addition, there is no contrary competent medical opinion of record.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's dizziness and vertigo, due to his service-connected bilateral hearing loss and tinnitus, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Rating

The Veteran asserts that his hemorrhoids interfere with his employability such that the assignment of extraschedular ratings in excess of 0 percent prior to February 19, 2010, and in excess of 10 percent since February 19, 2010, are warranted. 

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  However, in certain circumstances, a claimant may be assigned a higher initial or increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial or increased rating.  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  That official is authorized to approve the assignment of an extraschedular evaluation if the claim presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

The Board's remand for extraschedular consideration was premised on prior case law indicating that the question of entitlement to an extraschedular rating was raised when there was evidence that the disability caused marked interference with employment.  Cox v. Nicholson, 20 Vet. App. 563 (2007). 

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  That requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule, and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. 3.321(b)(1) (2011).

Hemorrhoids, both internal and external, are rated using criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).  Under Diagnostic Code 7336, a 0 percent rating is assigned when there is evidence of mild or moderate hemorrhoids.  A 10 percent rating is assigned when there is evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is assigned when there is evidence of hemorrhoids with persistent bleeding and secondary anemia, or hemorrhoids with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).

As an initial matter, the Veteran is in receipt of a 0 percent rating for hemorrhoids prior to February 19, 2010, and a 10 percent rating for hemorrhoids since February 19, 2010.  In October 2010, the Board denied the Veteran's claim for increased rating for hemorrhoids on a schedular basis because prior to February 19, 2010, clinical records did not show that the Veteran was treated for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, nor was there evidence that the Veteran had become anemic due to persistent hemorrhoidal bleeding.  Additionally, since February 19, 2010, clinical records did not demonstrate that the Veteran's hemorrhoids were manifested by persistent bleeding with secondary anemia, or fissures.  The Board finds that the Veteran's hemorrhoids still do not meet the criteria for increased ratings on a schedular basis.  

The Board remanded the Veteran's claim for increased extraschedular rating for hemorrhoids to the RO to be referred to the Director of VA's Compensation and Pension Service (Director) for consideration in October 2010.  In March 2011, the Director reviewed the claims file and noted that on VA examination in February 2010, the examiner found two large external hemorrhoids with evidence of bleeding and excessive redundant tissue.  However, there were no fissures or thrombosis found at the time.  During the examination, the Veteran reported that he was unemployed but not retired and that he had been unable to perform the duties of his job as a construction inspector due to his hemorrhoid discomfort.  The examiner found that according to the Veteran's description of his job duties, hemorrhoids of the size that the Veteran had could cause significant distress.  Significantly though, the Director noted that the examiner had not stated that the Veteran was unable to work due to the hemorrhoids.  The Director also noted that although the Veteran had submitted a January 2010 statement indicating that he could not work due to his hemorrhoids, at a November 2010 audiology examination, the Veteran had stated that he was retired from employment due to age and number of years worked.  Similarly, the Veteran had described himself as a retired engineer at an April 2010 VA primary care clinic appointment.  

The Director found that the available evidence showed that on multiple occasions to outpatient care providers, the Veteran had complained of bleeding with bowel movements, swelling, and pain due to his hemorrhoids.  Anemia was not shown by the available evidence, nor was there evidence of interference with employment other than the two reported instances in a January 2010 statement and at a February 2010 VA examination.  The Director also found that the Veteran had not been hospitalized or had any surgical procedures in the past 10 years due to his hemorrhoids.  Therefore, the Director concluded that an extraschedular evaluation was not assignable because the Veteran's hemorrhoids disability picture was not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  

Because the Director has adjudicated entitlement to an extraschedular rating, the Board may now consider this question.  The threshold issue is whether the rating criteria adequately contemplate the Veteran's disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the objective medical evidence of record shows that manifestations of the Veteran's service-connected hemorrhoids disability do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  In sum, the evidence shows that prior to February 19, 2010, the Veteran's hemorrhoids were recurrent with periodic bleeding, discomfort, and pain.  The evidence also demonstrates that since February 19, 2010, the Veteran's hemorrhoids are manifested by large hemorrhoids with excessive redundant tissue.  The rating criteria under Diagnostic Code 7336 include consideration of exactly those impairments.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).   

The rating criteria under Diagnostic Code 7336 include consideration of the Veteran's specific symptoms.  Therefore, the Board need not proceed further by determining whether the Veteran's hemorrhoids disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008).  However, even if the schedular rating criteria for hemorrhoids were inadequate to contemplate the Veteran's disability, the Board finds that the evidence does not show frequent hospitalization due to the hemorrhoids or that the disability causes marked interference with employment beyond that envisioned by the schedular ratings already assigned.  While the Veteran has stated that he was unable to continue working due to his hemorrhoids, he also reported that he was retired on other occasions.  In addition, the Board finds that the evidence does not show marked interference with employment.

In sum, the Board finds that the weight of the competent evidence demonstrates that the Veteran's hemorrhoids do not warrant extraschedular ratings in excess of 0 percent prior to February 19, 2010, and in excess of 10 percent since February 19, 2010.  As the preponderance of the evidence is against the claim for extraschedular ratings, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Additionally, VA must notify the claimant in an increased rating claim that to substantiate such a claim:  (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (3) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 22 Vet. App. 37 (2008). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 22 Vet. App. 37 (2008).  Specifically, the Veteran was notified in letters dated in November 2003, June 2008, and January 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The appellant has been examined for rating purposes.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for dizziness and vertigo is granted.  

Extraschedular ratings in excess of 0 percent prior to February 19, 2010, and in excess of 10 percent since February 19, 2010, for hemorrhoids are denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


